UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6380


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE EDWARD HOWARD, June,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Mary G. Lewis, District Judge.
(7:13-cr-00020-MGL-1)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Edward Howard, Appellant Pro Se. Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     George   Edward   Howard   appeals   the   district   court’s   order

denying his motion to reconsider its denial of a sentence reduction

under 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782 of the

Sentencing Guidelines.     We have reviewed the record and find no

reversible error.      Accordingly, we affirm the district court’s

refusal to reconsider.     See United States v. Goodwyn, 596 F.3d
233, 234-36 (4th Cir. 2010).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                   2